Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

 Acknowledgement of Amendments
Applicant’s amendment filed 11/30/2020 overcomes the following objection(s)/rejection(s):
The rejection of claim 14, under 35 U.S.C. §112 has been withdrawn in view of Applicant’s amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., (U.S. Pub. No. 2016/0366435 A1) and in view of Lee et al., (U.S. Pub. No. 2019/0313113 A1) and further Park et al., (U.S. Pub. No. 2018/0124398 A1). 
As per claim 1, Chien teaches a method for encoding a video, the method comprising: determining a current sub-block by dividing a current block into sub block units (“a video coder (such as a video encoder or a video decoder) may partition a current block (e.g., a current PU) into sub-blocks (e.g., sub-Pus), [0025] and fig. 8); wherein the co-located sub-block is present in a co-located picture of the current block ([0107]). Chien does not explicitly disclose deriving a temporal merge candidate from a co-located block; generating a merge candidate list including the derived temporal merge candidate, wherein a position of the co-located sub block is determined by a motion vector of a neighboring block of the current block. 

Therefore, it would have been obvious to one of ordinary skill in the arty before the effective filing date of the invention to incorporate the teachings of Lee with Chien for the benefit of providing improved encoding performance. In addition, one of ordinary skill in the art would have been motivated to substitute the temporal merge candidates on a block basis with Chien in order to yield the predictable results of improved coding efficiency and prediction. 
Chien (modified by Lee) does not explicitly disclose wherein a position of the co-located sub block is determined by a motion vector of a neighboring block of the current block.
However, Park teaches wherein a position of the co-located sub block is determined by a motion vector of a neighboring block of the current block (fig. 11; [0152-0154]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Park with Chein (modified by Lee) in order to provide improved image quality and efficiency of coding. 
As per claim 5, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 1. Chien does not explicitly teach wherein the neighboring block of the current block is a neighboring block which is a first order in the spatial merge candidate search order. 
However, Lee teaches wherein the neighboring block of the current block is a neighboring block which is a first order in the spatial merge candidate search order ([0160] and fig. 11 el. S1120). 
Therefore, it would have been obvious to one of ordinary skill in the arty before the effective filing date of the invention to incorporate the teachings of Lee with Chien for the benefit of providing improved encoding performance. In addition, one of ordinary skill in the art would have been motivated 
As per claim 6, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 10. In addition, Chien discloses wherein the neighboring block of the current is a block adjacent to the left side of the current block ([0173] and fig. 4(a)-(b)).
As per claim 7, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 1. Chien does not explicitly disclose the candidate includes a first motion vector with respect to a first prediction direction and a second motion vector with respect to a second prediction direction. 
However, Lee teaches the candidate includes a first motion vector with respect to a first prediction direction and a second motion vector with respect to a second prediction direction [[0173-0175]; List0 and List1; bi-directional prediction blocks have a first and second directions).
Therefore, it would have been obvious to one of ordinary skill in the arty before the effective filing date of the invention to incorporate the teachings of Lee with Chien (modified by Kim) for the benefit of providing improved encoding performance. In addition, one of ordinary skill in the art would have been motivated to substitute the temporal merge candidates on a block basis with Chien (modified by Park) in order to yield the predictable results of improved coding efficiency and prediction. 
As per claim 8, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 7. Chien does not explicitly disclose a plurality of temporary prediction blocks are generated by respectively using the first motion vector and the second motion vector; and the prediction block of the current sub block is generated based on a weighted sum of the generated plurality of temporary prediction blocks. 
However, Lee teaches a plurality of temporary prediction blocks are generated by respectively using the first motion vector and the second motion vector; and the prediction block of the current sub 
Therefore, it would have been obvious to one of ordinary skill in the arty before the effective filing date of the invention to incorporate the teachings of Lee with Chien (modified by Park) for the benefit of providing improved encoding performance. In addition, one of ordinary skill in the art would have been motivated to substitute the temporal merge candidates on a block basis with Chien (modified by Park) in order to yield the predictable results of improved coding efficiency and prediction. 
As per claim 9, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 8. Chien does not explicitly disclose wherein the weighted sum is performed by using a weight derived from a neighboring block of the current block.
However, Lee teaches wherein the weighted sum is performed by using a weight derived from a neighboring block of the current block ([0195-0198]).
Therefore, it would have been obvious to one of ordinary skill in the arty before the effective filing date of the invention to incorporate the teachings of Lee with Chien (modified by Kim) for the benefit of providing improved encoding performance. In addition, one of ordinary skill in the art would have been motivated to substitute the temporal merge candidates on a block basis with Chien (modified by Park) in order to yield the predictable results of improved coding efficiency and prediction. 
As per claim 10, which is the corresponding method for encoding of the method of decoding as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 11, which is the corresponding method for encoding of the method of decoding as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 14, which is the corresponding method for encoding of the method of decoding as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
claim 15, which is the corresponding method for encoding of the method of decoding as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 16, which is the corresponding non-transitory computer readable recording medium of the method for decoding as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claims 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., (U.S. Pub. No. 2016/0366435 A1) and in view of Lee et al., (U.S. Pub. No. 2019/0313113 A1) and further in view of et al., Park et al., (U.S Pub. No. 2014/0307789 A1) and further in view of Kim et al., (U.S. Pub. No. 2014/0307789 A1). 
As per claim 3, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 10. Although Chien (modified by Lee) discloses deriving the merge candidate from a sub block ([0006]), Chien does not explicitly disclose the temporal merge candidate from a block of a predefined position when the motion information of the co-located block is not available. 
However, Kim teaches the temporal merge candidate from a block of a predefined position when the motion information of the co-located block is not available (fig. 15 el. 1570, [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with Chien (modified by Lee) for the benefit of improving the prediction performance of an image coder. In addition, one of ordinary skill in the art would have been motivated to substitute the teachings of Kim with Chien (modified by Lee and Park) in order to yield the predictable results of providing improved prediction performance of an image coder. 
As per claim 4, Chien (modified by Lee and Park) as a whole teaches everything as claimed above, see claim 10. Although Chien (modified by Lee) discloses deriving the temporal merge candidate 
However, Kim teaches deriving the temporal merge candidates from a block of the center position in the co-located block corresponding to the current block when the motion information of the co-located block is not available (fig. 15 el. 1570, [0216]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with Chien (modified by Lee) for the benefit of improving the prediction performance of an image coder. In addition, one of ordinary skill in the art would have been motivated to substitute the teachings of Kim with Chien (modified by Lee and Park) in order to yield the predictable results of providing improved prediction performance of an image coder. 
As per claim 12, which is the corresponding method for encoding of the method of decoding as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 13, which is the corresponding method for encoding of the method of decoding as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486